Citation Nr: 0911394	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to 
March 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama:  the September 2004 decision denied service 
connection for bilateral hearing loss, and the May 2007 
decision denied service connection for tinnitus.  

After the Veteran's appeal of the bilateral hearing loss 
issue was certified to the Board and the record transferred 
to the Board, the Veteran filed a substantive appeal with 
respect to the tinnitus issue, which was received by the RO 
in Montgomery, Alabama, in August 2007.  The RO forwarded the 
document to the Board.  Since the substantive appeal was 
received by the RO within 60 days after the statement of the 
case was mailed to the Veteran, the substantive appeal was 
timely filed and the Board has jurisdiction over the tinnitus 
issue.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a bilateral hearing 
loss disability.  

2.  The Veteran incurred an acoustic trauma injury during 
active service. 

3.  The Veteran's current bilateral hearing loss disability 
is related to his active service.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the August 2004 audiology exam, the veteran's speech 
recognition scores were 64 percent for the right ear and 
48 percent for the left ear.  Since both of those scores are 
less than 94 percent, the veteran has a current bilateral 
hearing loss within the meaning of 38 C.F.R. § 3.385.  Thus, 
the first element of service connection has been met.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - the veteran has provided several statements 
about the noise he was exposed to while making repairs to 
aircraft during service.  Lay evidence can be provided by a 
person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).   The Veteran's 
statements are both consistent with the information on his DD 
Form 214 showing that he was an aircraft electrical repairman 
and credible.  The August 2004 examiner determined that the 
Veteran was exposed to excessive noise during service.  But 
the audiology rest results at separation from service show 
his hearing was within normal limits at that time.  

Yet, it is possible for a medical professional to determine 
that on the basis of a pattern of current hearing loss and a 
history of noise exposure supported by the veteran's service 
records, a veteran's current hearing loss must be related to 
that noise exposure during service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (if hearing loss doesn't meet disability 
standards at discharge or during presumptive period, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred or aggravated during the 
veteran's service); Peters v. Brown, 6 Vet App 540 (1994) 
(statements by combat veteran's peers of audio conditions 
that were consistent with available service records can 
establish inservice injury).   In a June 1978 statement, 
Dr. Shea stated that the Veteran's hearing loss was possibly 
noise induced.  And in an April 2006 report, audiologist 
Novelli provided an opinion that the Veteran's bilateral 
hearing loss was probably initiated during his military 
service.  Thus, notwithstanding the testing at the separation 
examination, the record establishes that the Veteran incurred 
an acoustic trauma injury during service.  

There is conflicting evidence as to whether the Veteran's 
current hearing loss is related to service.  The VA 
compensation and pension (C&P) audio examiner stated in his 
initial report and the addendum to it, that since the 
Veteran's hearing was within normal limits at his March 1960 
separation examination, he incurred no injury during service.  
August 2004 C&P Audio Exam Report; April 2007 C&P Audio Exam 
Addendum.  In explaining his opinion, he did not address any 
other evidence in the claims file.  

The report of Dr. Shea is not definite enough to establish a 
connection between the Veteran's current hearing loss and his 
military service because Dr. Shea noted that the Veteran's 
hearing disability was "possibly" noise induced.  But the 
opinion of the April 2006 audiologist was more definite.  
Ms. Novelli recorded that the Veteran was exposed to noise 
during his four years in the Air Force.  She noted the lack 
of family history for hearing problems, the lack of disease 
with respect to his ears, and the fact that his canals were 
clear.  She pointed out that the Veteran had been fitted with 
hearing aids in the 1970s.  At that time, he would have been 
in his late 30s or early 40s.  She explained that the fact 
that he required hearing aids at such a young age suggested 
that his hearing loss was probably initiated in military 
service.  She concluded that the Veteran should be given 
every consideration for this hearing loss by VA.  

Audiologist Novelli's opinion is supported by ample evidence 
in the record.  As discussed above, the record establishes 
acoustic trauma injury during service.  His employer's 
audiology report from January 1976 notes that the Veteran had 
been having hearing difficulty for 10 to 12 years before that 
date and that he had previously been treated for hearing 
difficulty by a physician.  (The Veteran was unable to obtain 
those records.)  And in his lay statements, the Veteran 
testified that he had had trouble with his hearing during 
service and ever since his discharge, but at the time he 
believed that once the noise exposure ended, the hearing 
problems would clear up on their own.  Thus, the record 
contains credible evidence of continuity of symptomatology.  
38 C.F.R. § 3.303(b).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board assigns 
less weight to the C&P examination report (and its addendum) 
than to Ms. Novelli's April 2006 opinion.  Although the C&P 
examiner reviewed the claims folder, his opinion was not 
based on any evidence beyond the audiology results at the 
separation examination.  Yet, the evidence of normal 
audiometric testing at a separation examination, alone, is 
not determinative on the issue whether a current hearing loss 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. at 159 (service connection for a current hearing loss 
disability is not precluded where hearing was within normal 
limits on audiometric testing at separation from service).  
Since Ms. Novelli's opinion took into consideration many 
factors in reaching her conclusion (which were fully 
supported by the record), her reasoning and conclusion are 
more credible than the C&P examination report.  

In any event, when there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given two opposing 
nexus opinions, the doctrine of reasonable doubt would 
require that the issue be resolved in the Veteran's favor.  
Thus, the Board finds that the Veteran's current hearing loss 
is related to his active service.  With all three 
requirements for service connection established by this 
record, service connection for bilateral hearing loss is 
warranted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

In his August 2007 substantive appeal (Form 9) of the 
tinnitus issue, the veteran checked the box indicating that 
he wanted a hearing at a local VA office before a member, or 
members, of the Board, and he also wrote that he was willing 
to have a video conference hearing.  The record does not show 
that he withdrew his request for a Board hearing.  
Accordingly, this appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C., for the 
following action:  

Schedule the veteran for a Travel Board 
Hearing at the RO in Montgomery, Alabama.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


